CULPEPPER, Judge.
This is a companion suit to LaBove v. American Employers Insurance Company, 189 So.2d 315, in which a separate decision is being rendered by us this date. The cases were consolidated because the issues are the same.
Plaintiffs are, respectively, the surviving husband and children of Mrs. Azena M. Conner who was killed while a guest passenger in the automobile being driven by Wallace LaBove. They filed a wrongful death action against LaBove’s liability insurer under an uninsured motorists clause. The allegations of their petition are essentially the same as LaBove’s. The defense is also the same, i. e., that plaintiffs settled with Willard J. Ardoin and his liability insurer for the sum of $5,000 without the written consent of the defendant insurer.
For the reasons stated in said companion suit, we are of the opinion that defendant’s motion for summary judgment was properly granted.
For the reasons assigned, the judgment appealed is affirmed. All costs of this appeal are assessed against the plaintiffs appellants.
Affirmed.